MEMORANDUM OF DECISION.
Defendant appeals from his conviction for aggravated criminal mischief in violation of 17-A M.R.S.A. § 805(1)(D) (1978), which imposes criminal liability upon anyone who “intentionally or knowingly . [djamages, destroys or tampers with property of another and thereby recklessly endangers human life.” Contrary to defendant’s sole contention on appeal, the evidence presented to the jury was sufficient to prove all elements of the crime beyond a reasonable doubt. The jury was justified in finding that defendant fired bullets toward a building on Matinicus Island, knowingly damaging the building, and that defendant thereby endangered the lives of persons whom he knew to be inside the building at the time and within range of the bullets.
The entry must be:
Appeal denied.
Judgment affirmed.
DELAHANTY, GODFREY and NICHOLS, JJ., did not sit.